 Case 6:20-cv-01844-ACC-EJK Document 1 Filed 10/06/20 Page 1 of 10 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

RICHARD DOUGLAS,

      Plaintiff,

v.                                             CASE NO.:

ATLANTIC GIFTS, INC., d/b/a
CHRISTINA’S BEACHWEAR &
GIFTS, A FLORIDA CORPORATION,
MICHEL HANNA, INDIVIDUALLY,
AND ELENA HANNA,

      Defendants.
__________________________________/

                     COMPLAINT AND DEMAND FOR JURY

      Plaintiff, RICHARD DOUGLAS (“Plaintiff”), by and through the undersigned

counsel, sues the Defendants, ATLANTIC GIFTS, INC., d/b/a CHRISTINA’S

BEACHWEAR & GIFTS, a Florida Corporation, MICHEL HANNA, individually,

and ELENA HANNA, individually (hereinafter collectively referred to as

“Defendants”), and in support thereof states as follows:

                                   INTRODUCTION

      1.     Plaintiff brings this action pursuant to 29 U.S.C. § 216(b), 29 U.S.C. §§

207(a) and 29 U.S.C. §215(a)(3).

      2.     The Fair Labor Standards Act was passed in 1938. Its principle

purpose was to protect all covered workers from substandard wages and oppressive

working hours, labor conditions that are detrimental to the maintenance of

minimum standards of living necessary for health, efficient, and the general well-

                                          1
 Case 6:20-cv-01844-ACC-EJK Document 1 Filed 10/06/20 Page 2 of 10 PageID 2




being of workers. Barrentine v. Arkansas-Best Freight System, Inc., 450 U.S. 728,

739, 101 S.Ct. 1437, 1444 (1981).

      3.     Section 7(a) of the FLSA requires payment of time-and-one-half an

employee’s regular hourly rate whenever a covered employee works in excess of

forty (40) hours per work week. 29 U.S.C. § 207(a).

      4.     The liquidated damages provision of the FLSA constitutes a

congressional recognition that failure to pay the statutory minimum on time may be

so detrimental to the maintenance of the minimum standard of living necessary for

health, efficiency, and the general well-being of workers and to the free flow of

commerce, that double payment must be made in the event of a delay in order to

insure restoration of the worker to that minimum standard. Brooklyn Sav. Bank v.

O’Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).

      5.     To the extent any partial payments have been made by Defendants to

Plaintiff of the disputed amounts at the time of the filing of this complaint, this

action seeks to recover judgment in favor of Plaintiff and against Defendants as well

as all remaining damages, including but not limited to liquidated damages and

reasonable attorneys’ fees and costs. Id.

                           JURISDICTION AND VENUE

      6.     Jurisdiction in this Court is proper as the claims are brought pursuant

to the Fair Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter

called the “FLSA”) to recover unpaid back wages, an additional equal amount as




                                            2
 Case 6:20-cv-01844-ACC-EJK Document 1 Filed 10/06/20 Page 3 of 10 PageID 3




liquidated damages, obtain declaratory relief, and reasonable attorney’s fees and

costs, as well as recover damages for retaliation under 29 U.S.C. §215(a)(3).

         7.    The Jurisdiction of the Court over this controversy is based upon 28

U.S.C. §1331 and 29 U.S.C. §216(b).

         8.    Venue is proper in this judicial district given a substantial part of the

events or omissions giving rise to this claim occurred in Volusia County, Florida.

                                       PARTIES

         9.    At all times material hereto, Plaintiff was and continues to be a

resident of Volusia County, Florida.

         10.   Plaintiff was employed by Defendants as an hourly paid employee from

on or around April 2013, to when he was officially terminated on June 25, 2020.

         11.   Defendant,    ATLANTIC       GIFTS,     INC.,    d/b/a    CHRISTINA’S

BEACHWEAR & GIFTS, is a Florida Corporation that operates and conducts

business in Volusia County, Florida and is therefore, within the jurisdiction of this

Court.

         12.   At all rimes relevant to this action, MICHEL HANNA, is an individual

resident of the State of Florida, who owns and operates ATLANTIC GIFTS, INC.,

d/b/a CHRISTINA’S BEACHWEAR & GIFTS, and who regularly exercised the

authority to: (a) hire and fire employees; (b) determine the work schedules for the

employees; and (c) control the finances and operations of ATLANTIC GIFTS, INC.,

d/b/a CHRISTINA’S BEACHWEAR & GIFTS. By virtue of having regularly

exercised that authority on behalf of ATLANTIC GIFTS, INC., d/b/a CHRISTINA’S



                                            3
 Case 6:20-cv-01844-ACC-EJK Document 1 Filed 10/06/20 Page 4 of 10 PageID 4




BEACHWEAR & GIFTS, MICHEL HANNA, is an employer as defined by 29 U.S.C.

§ 201, et seq.

       13.       At all times relevant to this action, ELENA HANNA, is an individual

resident of the State of Florida, who owns and operates ATLANTIC GIFTS, INC.,

d/b/a CHRISTINA’S BEACHWEAR & GIFTS, and who regularly exercised the

authority to: (a) hire and fire employees; (b) determine the work schedules for the

employees; and (c) control the finances and operations of ATLANTIC GIFTS, INC.,

d/b/a CHRISTINA’S BEACHWEAR & GIFTS. By virtue of having regularly

exercised that authority on behalf of ATLANTIC GIFTS, INC., d/b/a CHRISTINA’S

BEACHWEAR & GIFTS, ELENA HANNA, is an employer as defined by 29 U.S.C. §

201, et seq

                                       COVERAGE

       14.       At all times material hereto (the last three years), Plaintiff was

“engaged in commerce” within the meaning of §6 and §7 of the FLSA.

       15.       At all times material hereto (the last three years), Plaintiff was an

“employee” of Defendants within the meaning of FLSA.

       16.       At all times material hereto (the last three years), Defendants were

Plaintiff’s “employer” within the meaning of FLSA.

       17.       At all times material hereto, Defendants were and continue to be an

enterprise engaged in the “production of goods for commerce,” within the meaning of

the FLSA.




                                            4
 Case 6:20-cv-01844-ACC-EJK Document 1 Filed 10/06/20 Page 5 of 10 PageID 5




      18.    Based upon information and belief, the annual gross revenue of

Defendants was in excess of $500,000.00 per annum during the relevant time

periods.

      19.    At all times material hereto (the last three years), Defendants were

and continue to be “an enterprise engaged in commerce,” or in the production of

goods for commerce within the meaning of Section 203(s)(1) of the FLSA, in that the

company had two or more employees:

             a. Engaged in commerce; or

             b. Engaged in the production of goods for commerce; or

             c. Handling, selling or working on goods or materials that have been

                 moved in or produced for commerce. (i.e. bathing suits, shirts,

                 sweatshirts, beach toys/supplies, towels, souvenirs, cash registers,

                 and/or credit card readers).

      20.    Therefore, Defendants are an enterprise covered by the FLSA, and as

defined by 29 U.S.C. §203(r) and 203(s).

      21.    At all times material hereto, Plaintiff was “engaged in commerce” and

subject to individual coverage of the FLSA by virtue of using credit card readers.

      22.    The parties entered into a tolling agreement on August 5, 2020, which

retroactively tolled Plaintiff’s Statute of Limitations on August 4, 2020.

                               STATEMENT OF FACTS

      23.    On or about April 2013, Defendants hired Plaintiff to work as a sales

associate.



                                            5
 Case 6:20-cv-01844-ACC-EJK Document 1 Filed 10/06/20 Page 6 of 10 PageID 6




      24.    Plaintiff was a non-exempt hourly paid employee.

      25.    Plaintiff routinely worked for Defendants in excess of forty (40) hours

within a work week as part of his job duties.

      26.    Plaintiff was never compensated at the rate of one and one-half times

his regular rate for those that Plaintiff worked in excess of forty (40) hours per

week, as required by the FLSA. See sample of Plaintiff’s pay and time records from

each relevant year attached as Exhibit “A.”

      27.    As a result of these policies, Plaintiff was not properly compensated his

overtime pay under the FLSA.

      28.    Plaintiff should have been compensated at the rate of one and one-half

times his regular rate for those hours that he worked in excess of forty (40) hours

per week, as required by the FLSA.

      29.    On several occasions, Plaintiff complained to Defendants regarding

their failure to properly compensate him for his overtime hours worked.

      30.    Throughout his employment, Plaintiff continued to complain to

Defendants, but no corrective actions were ever taken.

      31.    In late June 2020, Plaintiff was scolded by Defendant, Michel Hanna

after Defendant, Michel Hanna learned that Plaintiff was speaking with other

employees about their entitlement to overtime compensation.

      32.    On June 25, 2020, Plaintiff was terminated.

      33.    On June 26, 2020, Plaintiff presented Defendants a letter requesting

his overtime compensation.



                                          6
 Case 6:20-cv-01844-ACC-EJK Document 1 Filed 10/06/20 Page 7 of 10 PageID 7




      34.     Plaintiff then emailed his letter to Defendants.

      35.     A few hours later, Defendant, Michel Hanna called Plaintiff’s mortgage

lending company to find out “if everything went well” with Plaintiff’s loan.

      36.     Defendant, Michel Hanna then emailed Plaintiff’s mortgage lending

company to inform them that Plaintiff no longer worked for Defendants.

      37.     At no point did Plaintiff’s lending company ever request any further

information from Defendants. Defendant, Michael Hannah’s communications were

completely unsolicited.

      38.     On June 30, 2020, Defendants responded to Plaintiff’s June 26, 2020,

letter by threatening Plaintiff with unnamed and baseless lawsuits if Plaintiff chose

to litigate his claims for overtime compensation.

      39.     Based upon the above practices, Defendants violated the FLSA by

failing to pay Plaintiff proper overtime pay for all hours worked.

      40.     Based on upon the above practices, Defendants violated the FLSA by

retaliating against Plaintiff for pursuing his right to unpaid overtime wages.

                                   COUNT I
            VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION


      41.     Plaintiff re-alleges and reavers paragraphs one (1) through forty (40) of

the Complaint, as if fully set forth herein.

      42.     From on or around April 2013, until June 25, 2020, Plaintiff routinely

worked in excess of forty (40) hours per week for which Plaintiff was not




                                           7
 Case 6:20-cv-01844-ACC-EJK Document 1 Filed 10/06/20 Page 8 of 10 PageID 8




compensated at the statutory rate of one and one-half times his regular rate of pay

for each of his overtime hours worked.

      43.    Plaintiff was and is entitled to be paid at the statutory rate of one and

one-half times his regular rate of pay for each hour worked in excess of forty (40)

hours per work week.

      44.    Defendants had knowledge of the overtime hours worked by Plaintiff.

      45.    Defendants’ actions were willful and/or showed reckless disregard for

the provisions of the FLSA, as evidenced by its failure to compensate Plaintiff at the

statutory rate of one and one-half times his regular rate of pay for the hours worked

in excess of forty (40) hours per weeks when it knew, or should have known, such

was, and is due.

      46.    Defendants failed to properly disclose or apprise Plaintiff of his rights

under the FLSA.

      47.    Due to the intentional, willful, and unlawful acts of Defendants,

Plaintiff suffered and continues to suffer damages and lost compensation for time

worked over forty (40) hours per week, plus liquidated damages.

      48.    Plaintiff is entitled to an award of reasonable attorney’s fees and costs

pursuant to 29 U.S.C. §216(b).

      WHEREFORE, Plaintiff, RICHARD DOUGLAS, demands judgment against

Defendants for the payment of all unpaid overtime wages for which Defendants did

not properly compensate him, liquidated damages, reasonable attorneys’ fees and

costs incurred in this action, and any and all further relief that this Court



                                          8
 Case 6:20-cv-01844-ACC-EJK Document 1 Filed 10/06/20 Page 9 of 10 PageID 9




determines to be just and appropriate.

                                  COUNT II
                     RETALIATION IN VIOLATION OF §215(a)(3)

      49.       Plaintiff re-alleges and reavers paragraphs one (1) through forty (40) of

the Complaint, as if fully set forth herein.

      50.       Plaintiff complained regarding his overtime hours worked and

Defendants’ policy that fails to pay proper overtime compensation.

      51.       Shortly after Plaintiff’s complaints, Plaintiff’s work environment

deteriorated.

      52.       Despite no history of disciplinary action, write-ups, and/or poor

performance reviews, Plaintiff was terminated in retaliation for his complaints

related to unpaid overtime.

      53.       After Plaintiff formally requested his overtime compensation on June

26, 2020, Defendants contacted Plaintiff’s mortgage lending company in attempt to

prevent Plaintiff from receiving his home mortgage.

      54.       Defendants also responded to Plaintiff’s request for overtime

compensation by threatening to bring unnamed and baseless lawsuits against

Plaintiff, if Plaintiff continued to seek his overtime compensation.

      55.       Defendants retaliated against Plaintiff because he complained about

Defendants’ unlawful pay practices.

      56.       Defendants’ retaliatory conduct towards Plaintiff was willful as

Defendants knew or should have known that its actions were in violations of 29

U.S.C. §215(a)(3).

                                             9
Case 6:20-cv-01844-ACC-EJK Document 1 Filed 10/06/20 Page 10 of 10 PageID 10




        57.   As a direct and proximate result of Defendants’ unlawful conduct,

Plaintiff has been damaged.

        58.   Plaintiff is entitled to an award of attorney’s fees and costs pursuant to

29 U.S.C. §216(b).

        WHEREFORE, Plaintiff, RICHARD DOUGLAS, seeks a judgment for

Plaintiff and against Defendants for violation of 29 U.S.C. §215(a)(3); as well as

back pay, an equal amount in liquidated damages, front pay, compensatory

damages, punitive damages, reasonable costs and attorneys’ fees and all other

equitable relief this Court deems just.

                                   JURY DEMAND

        Plaintiffs demand trial by jury on all issues so triable as a matter of right by

jury.

        Respectfully submitted this 6th day of October, 2020.



                                          /s/: Ryan D. Naso
                                          Ryan D. Naso, Esq.
                                          Bar No.:1010800
                                          Gregory Schmitz, Esq.
                                          Bar No.: 0094694
                                          Morgan & Morgan, P.A.
                                          20 N. Orange Ave., 14th Floor
                                          Orlando, Florida 32801
                                          Telephone: (407) 236-9175
                                          Facsimile: (407) 245-3383
                                          Email:       gschmitz@forthepeople.com
                                                       rnaso@forthepeople.com
                                                       mbarreiro@forthepeople.com
                                                       egeorge@forthpeople.com
                                          Trial Attorneys for Plaintiff



                                           10
